Citation Nr: 1033514	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  04-41 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$41,803.20.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active military duty from May 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 waiver decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In December 2007, the case was remanded by the Board for 
additional development.  The Board is also satisfied that there 
was substantial compliance with its December 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the RO 
submitted to letters to the Veteran requesting that he fill out 
and return a VA Form 5655 as mandated by the Board; however, he 
did not respond.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Board's review of the Veteran's appeal is hampered by the 
absence of several critical documents from the file which are 
documented in the statement of the case.  Specifically, the Board 
is unable to locate the following:

1.  The Income Verification Match done for the year 1998 showing 
gross wages totaling $16, 946 from Stark Enterprises Inc., and 
Coastal International Security Inc.

2.  An April 2001 report from Costal International Security 
showing that the Veteran had wages of $15,964.33 in 1998, of 
31,513.41 in 1999, and a projected 2000 year income of $6,401.45.  

3.  August 2001 due process letter sent to the Veteran.  

4.  The Veteran's request for an immediate adjustment received on 
September 4, 2001.  

5.  September 20, 2001 letter sent to the Veteran advising him of 
the termination of benefits as of February 1998.  

The absence of documentation regarding the creation of the debt 
and the subsequent adjudication of the Veteran's request for a 
waiver raises a serious substantive due process issue, and 
precludes equitable review of the Veteran's appeal at this point.  
Therefore, upon remand, these documents must be obtained and 
added to the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  All VA-generated documents pertinent to 
this claim, including those identified 
above, which are missing from the claims 
file should be printed and/or obtained for 
inclusion in the file.  All of the various 
VA offices which are involved in this case 
should be contacted to obtain the missing 
documentation.   

2.  Readjudicate the Veteran's claim as 
necessary.  Then claim should be returned 
to the Board as warranted.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


